Motion Granted; Appeal Dismissed and Memorandum
Opinion filed September 15, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00709-CV
____________
 
AGBOLADE ODUTAYO, Appellant
 
V.
 
JASPER EMERGENCY MEDICINE ASSOCIATES, P.A., Appellee
 

 
On Appeal from the 55th District Court
Harris County, Texas
Trial Court Cause No. 2011-01829
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from an order signed August 1, 2011.  On August 31, 2011, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Brown, Boyce, and McCally.